Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-25-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 6,269,763 to Woodland.


Referring to claims 5 and 13, Woodland further discloses the at least one data source is at least one of a global positioning system (GPS), sonar, fish finder, camera, laser scanner, ultraviolet scanner, infrared scanner, radar, temperature sensor, barometric pressure sensor, and water depth sensor – see GPS, sonar and camera at items 6,11 and in column 8 lines 44-67.
Referring to claims 6 and 17, Woodland further discloses the data received from the at least one data source is at least one of air temperature, water temperature, barometric pressure, fish location, structure location, debris location, water depth, water color, water current, tides, birds, and fish activity – see at least fish location, debris location via camera and sonar as seen in figures 10a-10e and column 8 lines 44-67.
Referring to claims 7 and 15, Woodland further discloses a display – at 1, operatively connected with the controller – see figure 10a, the display configured to display the data – see figures 10-10e.
Referring to claims 8 and 18, Woodland further discloses a remote application configured to provide the satellite data to the controller – see figures 10a-10e and 23-25 with remote connection between 1 and 20,23 and remote systems – at 11,12,13.
Referring to claims 9 and 19, Woodland further discloses the data collection system is remotely connected to the application and configured to transmit data to the application – see figures 10a-10e and 23-25 with remote connection between 1 and 20,23 and remote systems – at 11,12,13.
.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodland as applied to claims 2 or 12 above, and further in view of U.S. Patent No. 6,868,314 to Frink.
Referring to claims 3 and 14, Woodland does not disclose the lift comprises an aerial drone. Frink teaches a fishing system for capturing fish in a body of water (Col. 8, Lines 51-61) and teaches of wherein a lift comprises an aerial drone (Col. 9, Line 9-24). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the fishing system of Woodland an aerial drone as taught by Frink in order to aid in locating fish.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 8-25-21 obviates the double patenting objections to claims 15 and 17 detailed in the last office action dated 5-25-21.
	Applicant’s claim amendments and remarks/arguments dated 8-25-21 obviates the 35 U.S.C. 112(b) rejections detailed in the last office action dated 5-25-21.
	Regarding the prior art rejections of claim 1, the Woodland reference US 6269763 discloses the newly added claim limitations of the vessel is configured to transport at least one fisherman – see the assembly in figure 17 incorporating items 60 capable of transporting at least one fisherman.
	Regarding the prior art rejections of claim 4, Woodland discloses the data received from the satellite includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water – see at least locations of fish and debris as seen in figure 25 where the device is located at a school of fish and therefore would provide data related to a school of fish and any debris located proximate the school of fish.
	Regarding the prior art rejections of claim 6, Woodland discloses the data received from the at least one data source is at least one of air temperature, water temperature, barometric pressure, fish location, structure location, debris location, water depth, water color, water current, tides, birds, and fish activity – see at least fish location, debris location via camera and sonar as 
	Regarding the prior art rejections of claims 2, 5 and 7-9, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claim 10, Woodland discloses the data received from the satellite includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water – see at least locations of fish and debris as seen in figure 25 where the device is located at a school of fish and therefore would provide data related to a school of fish and any debris located proximate the school of fish.
	Regarding the prior art rejections of claim 17, Woodland discloses the data received from the at least one data source is at least one of air temperature, water temperature, barometric pressure, fish location, structure location, debris location, water depth, water color, water current, tides, birds, and fish activity – see at least fish location, debris location via camera and sonar as 
	Regarding the prior art rejections of claims 11-13, 15-16 and 18-19, applicant relies upon the same arguments with respect to parent claim 10 discussed earlier.
	Regarding the prior art rejections of claims 3 and 14, applicant relies upon the same arguments with respect to parent claims 1 and 10 discussed earlier.
	Regarding new claim 20, Woodland discloses the claim limitations of this claim as detailed earlier in paragraph 2 of this office action.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643